DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Form 892 – Non Patent Literature
	Copies of the Non Patent Literature prior art references cited in a Form 892 in this application may be located in the file wrapper of parent U.S. Application No. 15/473,820.

Claim Interpretation
	The examiner notes the explicit definition of “straggler” as described in paragraph [0034] of the specification:  “In cases where parallelism is not achieved, some tasks within the job may manifest as ‘straggler’ tasks (also referred to herein simply as ‘stragglers’) that are completed considerably slower than the remaining tasks in the job, thereby delaying the completion of the job (or the stage of the job).”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejections under 35 U.S.C. § 112(b) are withdrawn in light of Applicant’s amendments.

The double patenting rejection is maintained because a terminal disclaimer has not been filed and approved.

Applicant's remaining arguments regarding the § 101 rejections have been fully considered but they are not persuasive:

	Applicant argues at pages 9 & 10 of the Remarks that recitation of the use of machine learning algorithms do not preempt the use of all other solutions and that the claims are directed to a technical solution.  The examiner respectfully disagrees.
	Regarding claims 21 and 38, a supervised machine learning algorithm does not necessarily need to be complicated and can be a mental process.  For example, performing action X when given feedback Y.
	Regarding claim 39, the recitation of “apply”, under the broadest reasonable interpretation in light of the specification, is not indicative of integration into a practical application because:
MPEP § 2106.05(f) notes that use of “apply” (or equivalent) are not indicative of integration into a practical application; and
MPEP § 2106.05(h) notes that generally linking the use of the judicial exception to a particular technological environment (e,g., supervised machine learning) is not indicative of integration into a practical application.

To overcome the 101 rejection of claims 21-41, the examiner suggests reciting a training step similar to Example 39 of the USPTO’s Subject Matter Eligibility Examples examination guidance, available publically at https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility.  For example, as-filed specification paragraphs [0059] and [0062] are examples of instances where training is supported.  Other instances may be supported, with similar terms such as re-training or updating a model, which capture this step.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 recites “the labels”.  There is insufficient antecedent basis for this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims do not fall within at least one of the four categories of patent eligible subject matter.


The examiner suggests that claims 22-37 be amended to recite “[t]he at least one non-transitory machine accessible storage medium” to conform to claim 21 and overcome the rejection.  

Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.

2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 21, 38, and 39 are respectively drawn to a media, method, and system, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “machine accessible storage medium”, independent claims 21 and 38 recite limitations which are drawn to the abstract idea of a mental process.  Claim 39 recites a “processor” and “memory element”, which likewise are drawn to an abstract idea being implemented in generic computer components.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).

SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 21 and 38 recite “identify a subset of tasks . . . perform a supervised machine-learning algorithm . . . determine a set of conditions . . .”.  Claim 39 recites “receive a set of inputs . . . receive a set of labels . . . apply the set of inputs and the set of labels . . .”.  Given their broadest reasonable interpretation, these limitations encompass using mathematical computations to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claim 21 only recites a machine accessible storage medium storing instructions when executed on a machine, and claim 39 recites a processor and memory element.  These are generic computer components which perform generic computer functions.  Notably, this element are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, 
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."

	For example, claims 21 and 38 recite “identify a subset of tasks . . . perform a supervised machine-learning algorithm . . . determine a set of conditions . . .”, and claim 39 recites “receive a set of inputs . . . receive a set of labels . . . apply the set of inputs and the set of labels . . .”.  These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “storage medium”, “processor”, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive 
	Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome.  Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness,
but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 21, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 18, respectively, of parent U.S. Patent No. 10,607,155 (hereinafter “the ‘155 patent”).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than and anticipate those of the reference parent patent.







Allowable Subject Matter
Claims 21-41 would be allowable if the following rejections, set forth in this Office action, were overcome:
The rejections under 35 U.S.C. § 101, and
The nonstatutory double patenting rejections.

Additionally, Applicant should correct the formality objection to claim 25.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  


However, Pjesivac-Grbovic does not teach machine learning based on performance attributes of tasks which would determine straggler tasks in a job.

The prior art of record, USPN 9,392,060 to Rus et al. (“Rus”), teaches a distributed system adapted to manage the performance of distributed processes. In one aspect, multiple stripes associated with a data item are stored in a distributed storage. The stored stripes include one or more stripes of redundancy information for the data item. A distributed process including at least one task is performed. During performance of the distributed process, a determination is made as to whether to perform an accelerated data retrieval operation. Responsive to a determination to perform an accelerated data retrieval operation, at least one of the one or more stripes of redundancy information for the data item is requested from the distributed storage. 
However, Rus does not teach machine learning to identify straggler tasks, and instead relies on random selection algorithms to identify straggler tasks due to resource-related problems in striped data retrieval tasks.

The prior art of record, “Proactive Straggler Avoidance using Machine Learning” by Yadwadkar & Choi, published in 2012 (“Yadwadkar 2012”), teaches that the MapReduce architecture provides self-managed parallelization with fault tolerance for large-scale data processing.  Stragglers, the tasks running slower than other tasks of a job, could potentially degrade the overall cluster performance by increasing the job completion time. The original MapReduce paper identified that Stragglers could arise due to various reasons including software mis-configurations, hardware degradation, overloaded nodes or resource contention.  Straggler mitigation techniques are mainly concentrated on being agnostic to causes behind their occurrence and spawning speculative copies to mitigate them. A fundamental unanswered question though is “what really causes stragglers?".  Answering this question will not only open up proactive techniques to avoid stragglers by smarter scheduling, but will also give insights into the design of clusters.
	However, Yadwadkar 2012 does not teach using execution time of tasks or using performance attributes of tasks as inputs into a machine-learning algorithm for straggler 

The prior art of record, “Multi-Task Learning for Straggler Avoiding Predictive Job Scheduling” by Yadwadkar et al., published in 2016 (“Yadwadkar 2016”), teaches that parallel processing frameworks accelerate jobs by breaking them into tasks that execute in parallel. However, slow running or straggler tasks can run up to 8 times slower than the median task on a production cluster, leading to delayed job completion and inefficient use of resources. Existing straggler mitigation techniques wait to detect stragglers and then relaunch them, delaying straggler detection and wasting resources. We built Wrangler, a system that predicts when stragglers are going to occur and makes scheduling decisions to avoid such situations. To capture node and workload variability, Wrangler built separate models for every node and workload, requiring the time-consuming collection of substantial training data. In this paper, we propose multi-task learning formulations that share information between the various models, allowing us to use less training data and bring training time down from 4 hours to 40 minutes. Unlike naive multi-task learning formulations, our formulations capture the shared structure in our data, improving generalization performance on limited data. Finally, we extend these formulations using group sparsity inducing norms to automatically discover the similarities between tasks and improve interpretability.
However, Yadwadkar 2016 does not teach using execution time of tasks or other performance attributes of tasks as inputs into a machine-learning algorithm for straggler identification.  Instead, node-based attributes are collected to determine a binary label .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/12/2021